NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JASON CHARLES,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-834
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Charles Sniffen,
Judge.



PER CURIAM.

             Affirmed. See Hatten v. State, 203 So. 3d 142 (Fla. 2016); Tucker v.

State, 726 So. 2d 768 (Fla. 1999); Strickland v. State, 437 So. 2d 150 (Fla. 1983);

Williams v. State, 836 So. 2d 1082 (Fla. 2d DCA 2003); Goutier v. State, 692 So. 2d

978 (Fla. 2d DCA 1997); State v. Gray, 633 So. 2d 105 (Fla. 2d DCA 1994); Stoute v.

State, 915 So. 2d 1245 (Fla. 4th DCA 2005).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.